DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-13, 15, 16, 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. in view of Millan et al.

	There is disclosed in Sauer an appliance comprising: a pot 6; an insert pot 20 which can be inserted in the pot such that an interspace 30 remains between the pot and the insert pot; a stirring unit 8, 9, wherein the stirring unit includes a tool 9 for blending or chopping that is located in the interspace; a heating element 14; a potential heat carrier medium 16 locatable within the interspace; a scraper 23 provided in the insert pot; a cover 12 for covering the interspace; a rotary coupling 21, 22 which 

	Millan discloses that it is known in the art to make use of a scraper 110, 120 in the form of a flat wall 110 that is adapted to the inner contour 124 of a pot such that the scraper divides the pot into two equally sized halves and extends along a central axis, the scraper including flow through openings 114.
	It would have been obvious to one skilled in the art to substitute the scraper of Sauer with the scraper disclosed in Millan, in order to provide an alternative means of mixing contents within the insert pot.
Claims 20, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. in view of Millan et al. as applied to claims above, and further in view of Gelfand.
	The combination of Sauer and Millan, as discussed above, discloses all of the claimed subject matter except the step of preparing chocolate.
	Gelfand discloses that it is known in the art to prepare a meltable chocolate (para. 0040) within an insert pot 905 of an appliance container 300.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761